

Exhibit 10.4
 
[mti_nq5x1x1.jpg]
 
SECURITY AGREEMENT
 
     SECURITY INTEREST. MTI Instruments, Inc., a corporation organized under the
law of the State of New York and having its chief executive office at, 325
Washington Avenue Extension, Albany, New York 12205 (“Debtor”) hereby grants to
FIRST NIAGARA BANK, N.A., a national banking association with a banking office
at 6950 South Transit Road, P.O. Box 514, Lockport, New York 14095-0514, and any
of its affiliates (“Secured Party”) a continuing security interest (“Security
Interest”) in all property of Debtor described in Schedule A annexed to this
Security Agreement (together with all amendments, supplements or other
modifications, the “Agreement”) hereto and made part hereof and on any separate
schedule(s) at any time or from time to time furnished by Debtor to Secured
Party, (all of which are hereby deemed part of this Agreement) , in all
supporting obligations thereof and in all increases or profits received
therefrom, the software and books and records related thereto, and in all parts,
accessories, special tools, attachments, additions, accessions, replacements and
substitutions thereto or therefor, wherever located, whether now existing or
hereafter acquired or created, and in all Proceeds of all of the foregoing in
any form (the “Collateral”).
 
     INDEBTEDNESS SECURED. The Security Interest granted by Debtor secures the
full payment of all loans, advances, debts, liabilities, indebtedness,
obligations, and credit of any kind or character owing by Debtor MTI
Instruments, Inc. to Secured Party of any kind or nature, present or future,
whether as borrower or guarantor, however evidenced, whether arising under this
Agreement or any other loan, note, letter of credit, guaranty, collateral or
other agreement or by operation of law, and whether direct or indirect, absolute
or contingent, due or to become due, now owing or existing or hereafter arising
or created and however acquired, and any amendments, extensions, renewals or
increases thereof, including, without limitation, all principal, interest,
charges, expenses, commitment or facility fees, collateral management or other
fees, treasury management obligations, foreign exchange obligations, obligations
due pursuant to any Interest Rate Protection Agreement entered into by Debtor,
reasonable attorneys’ fees and expenses related to the collection of the
foregoing, and any other amounts payable by Debtor under this Agreement or any
other agreements between Debtor and Secured Party whether executed in connection
herewith or otherwise (collectively, the “Indebtedness”). “Interest Rate
Protection Agreement” shall mean any agreement, device or arrangement designed
to protect such Debtor from fluctuations of interest rates, exchange rates or
forward rates, including, but not limited to, dollar-denominated or
cross-currency exchange agreements, forward currency exchange agreements,
interest rate caps, collars or floors, forward rate currency or interest rate
options, puts, warrants, swaps, swaptions, U.S. Treasury locks and U.S. Treasury
options, and any and all cancellations, buybacks, reversals, terminations or
assignments of any of the foregoing.
 
     REPRESENTATIONS AND WARRANTIES OF DEBTOR. Debtor represents and warrants,
and so long as any Indebtedness remains unpaid shall be deemed continuously to
represent and warrant, that:
 
          Debtor is the owner of the Collateral free and clear of all security
interests, liens or other encumbrances, except the Security Interest in favor of
Secured Party and any Permitted Liens identified on Schedule B attached hereto;
 
          Debtor has the power and authority to own the Collateral, to grant the
Security Interest and to enter into and perform this Agreement and any other
document or instrument delivered in connection herewith; and
 
          Except as may hereafter be disclosed in writing by Debtor to Secured
Party, the Collateral is located at and used in connection with Debtor’s
business operations at the address(es) specified on Schedule B hereto, and
Debtor’s records concerning the Collateral are kept only at such address(es).
 
     COVENANTS OF DEBTOR.
 
          Debtor will defend the Collateral against the claims and demands of
all other parties including, without limitation, defenses, setoffs, claims and
counterclaims asserted by any obligor against Debtor and/or Secured Party, will
keep the Collateral free from all security interests, liens or other
encumbrances, except for Permitted Liens, and will not sell, transfer, lease,
assign, deliver or otherwise dispose of any Collateral or any interest therein
without the prior written consent of Secured Party except for sales of Inventory
in the ordinary course of Debtor’s business;
 

--------------------------------------------------------------------------------

 

          Debtor will keep, in accordance with generally accepted accounting
principles consistently applied, accurate and complete records concerning the
Collateral, and at Secured Party’s request, Debtor will mark any and all such
records to indicate the Security Interest and will permit Secured Party or its
agents to inspect the Collateral and to audit and make extracts from such
records or any of Debtor’s books, ledgers, financial reports, correspondence or
other records;
 
          Except in connection with Permitted Liens, Debtor will deliver to
Secured Party, upon demand, any instruments, documents and chattel paper
constituting, representing or relating to the Collateral or any part thereof and
any schedules, invoices, shipping documents, delivery receipts, purchase orders,
contracts or other documents representing or relating to the Collateral or any
part thereof;
 
          Without thirty (30) days prior written notice to Secured Party, Debtor
will not (i) change its business addresses or chief executive office, or (ii)
make any change in Debtor’s name, state of formation, identity or organizational
status;
 
          Debtor will keep the Collateral in good condition, working order and
repair and will not use the Collateral in violation of any provisions of this
Agreement, any applicable law or governmental regulation or of any policy
insuring the Collateral, unless the failure to so keep the Collateral will not
have a material adverse effect on Debtor, the Collateral, or the business,
operation, assets or affairs of Debtor;
 
          Debtor will (i) pay all taxes, assessments and other charges of every
nature which may be levied or assessed against the Collateral other than taxes,
assessments, fees and charges being contested in good faith by appropriate
proceedings being diligently pursued and (ii) at all times keep the Collateral
insured against loss, damage, theft and other risks, in such amounts, with such
insurance carriers and under such form of policies as shall be reasonably
acceptable to Secured Party, with appropriate endorsements designating Secured
Party as lender loss payee and additional insured, as requested by Secured
Party, and which policies of insurance shall provide that all losses thereunder
shall be payable to Secured Party, as its interest may appear, and Secured Party
may apply any proceeds of such insurance received by it toward payment of any of
the Indebtedness, whether or not due, in such order of application as Secured
Party may determine, and the original or duplicates of such policies of
insurance or certificates thereof shall be delivered to Secured Party, on the
date hereof, upon each renewal and upon its request;
 
          Debtor will not permit any part of the Collateral to be or become an
accession to other goods not covered by this Agreement;
 
          If all or any part of the Collateral is located on property which is
not owned by Debtor, Debtor will deliver to Secured Party for each such location
a Landlord’s Waiver; and
 
          Debtor will execute and deliver to Secured Party such certificates of
title, assignments and other documents and will take such other actions relating
to the Security Interest and the perfection thereof as Secured Party may
reasonably request and will pay all costs of title searches and filing financing
statements, certificates of title, assignments and other documents in all public
offices requested by Secured Party.
 
     VERIFICATION OF COLLATERAL. Secured Party shall have the right to verify
all or any Collateral in any manner and through any medium Secured Party may
consider appropriate, and Debtor agrees to furnish all assistance and
information and perform any acts which Secured Party may reasonably require in
connection therewith.
 
     NOTIFICATION AND PAYMENTS. Secured Party may notify Debtor in writing, at
any time after demand or the occurrence of an Event of Default, and without
waiving in any manner the Security Interest, that any payments on account of and
from the Collateral received by Debtor (a) shall be held by Debtor in trust for
Secured Party in the same medium in which received, (b) shall not be commingled
with any assets of Debtor and (c) shall be turned over to Secured Party not
later than the next business day following the day of their receipt.
 
- 2 -
 

--------------------------------------------------------------------------------

 

     EVENTS OF DEFAULT
 
          Upon demand or the occurrence of an Event of Default, as applicable,
Secured Party’s rights and remedies with respect to the Collateral shall be
those of a Secured Party under the Uniform Commercial Code and under any other
applicable law, as the same may from time to time be in effect, in addition to
those rights granted herein and in any other agreement now or hereafter in
effect between Debtor and Secured Party. Without in any way limiting the
foregoing, Secured Party, upon demand or the occurrence and during the
continuance of an Event of Default, may at any time and from time to time, with
or without judicial process, enter upon any premises in which any Collateral may
be located and, without resistance or interference by Debtor, take possession of
the Collateral; and/or dispose of any Collateral on any such premises; and/or
require Debtor to assemble and make available to Secured Party at the expense of
Debtor any Collateral at any place or time designated by Secured Party; and/or
remove any Collateral from any such premises for the purpose of effecting sale
or other disposition thereof. Secured Party may apply the net proceeds actually
received from any sale or other disposition to the reasonable expenses of
retaking, holding, preparing for sale, selling, leasing and the like, to
reasonable attorney’s fees and all legal, travel and other expenses incurred by
Secured Party in attempting to collect any part of the Indebtedness or enforcing
this Agreement; and then to the Indebtedness in such order of application as
Secured Party may elect; and Debtor shall remain liable and will pay to Secured
Party on demand the amount of any deficiency remaining, together with interest
thereon at the highest rate then payable on the Indebtedness.
 
          Without in any way requiring notice to be given in the following
manner, Debtor agrees that any notice by Secured Party of sale, disposition or
other intended action hereunder or in connection herewith, whether required by
the Uniform Commercial Code or otherwise, shall constitute reasonable notice to
Debtor if such notice is mailed by regular mail, postage prepaid, at least ten
(10) days prior to such action, to the address set forth above as the location
of Debtor’s chief executive office or to any other address which Debtor has
specified in writing to Secured Party as the address to which notices hereunder
shall be given to Debtor.
 
          Debtor agrees to pay on demand all reasonable costs and expenses
incurred by Secured Party in enforcing this Agreement, in realizing upon or
protecting any Collateral and in enforcing and collecting any Indebtedness or
any guaranty thereof, including, without limitation, if Secured Party retains
counsel for advice, suit, insolvency proceedings or any of the above purposes,
the reasonable counsel’s fees and expenses incurred by Secured Party.
 
     MISCELLANEOUS.
 
          Debtor hereby appoints Secured Party as attorney-in-fact of Debtor,
irrevocably and with power of substitution, in the same manner, to the same
extent and with the same effect as if Debtor were to do the same to file
financing statements relating to the Collateral or to execute and file any such
financing statement in Debtor’s name, all as Secured Party may deem appropriate
to perfect and continue the Security Interest; upon demand or the occurrence and
during the continuance of an Event of Default (i) to make, adjust or settle and
receive payment on any insurance claims with respect to the Collateral; (ii) to
endorse the name of Debtor on any instruments, documents or other evidences of
the Collateral that may come into Secured Party’s possession; (iii) to execute
proofs of claim and loss; (iv) to execute endorsements, assignments or other
instruments of conveyance or transfer; and (v) to perform all other acts which
Secured Party deems appropriate to protect and preserve the Collateral and to
enforce the terms of this Agreement. The agency hereunder is unconditional and
shall not terminate until all of the Indebtedness is paid in full.
 
          Upon Debtor’s failure to perform any of its covenants or obligations
hereunder, Secured Party may, but shall not be obligated to, perform any or all
such covenants or obligations, and Debtor shall pay an amount equal to the
expense thereof to Secured Party upon demand by Secured Party, and all such
amounts shall become part of the Indebtedness secured hereby.
 
          No course of dealing and no delay or omission by Secured Party in
exercising any right or remedy hereunder or with respect to any Indebtedness
shall operate as a waiver thereof or of any other right or remedy, and no single
or partial exercise thereof shall preclude any other or further exercise thereof
or the exercise of any other right or remedy. Secured Party may remedy any
default by Debtor hereunder or with respect to any Indebtedness in any
reasonable manner without waiving the default remedied and without waiving any
other prior or subsequent default by Debtor. All rights and remedies of Secured
Party hereunder are cumulative, and are in addition to any and all rights and
remedies available to Secured Party under the Uniform Commercial Code and other
applicable law in effect from time to time.
 
- 3 -
 

--------------------------------------------------------------------------------

 

          Secured Party shall have no obligation to take, and Debtor shall have
the sole responsibility for taking, any and all steps to preserve rights against
any and all prior parties to any instrument or chattel paper constituting
Collateral whether or not in Secured Party’s possession. Secured Party shall not
be responsible to Debtor for loss or damage resulting from Secured Party’s
failure to enforce or collect any Collateral or to collect any moneys due or to
become due thereunder. Debtor waives protest of any instrument constituting
Collateral at any time held by Secured Party on which Debtor is in any way
liable and waives notice of any other action taken by Secured Party.
 
          Without limiting its rights of setoff under New York law generally,
upon and at any time and from time to time after demand or any occurrence or
existence of any Event of Default, Secured Party shall have the right to place
an administrative hold on, and setoff against each obligation of Debtor pursuant
to this Agreement, each obligation of Secured Party or any affiliate of Secured
Party (in any capacity) owing to Debtor, whether now existing or hereafter
arising or accruing, whether or not then due and whether pursuant to any Deposit
Account or certificate of deposit or in any other manner. Such setoff shall
become effective at the time Secured Party determines even though evidence
thereof is not entered in the records of Secured Party until later.
 
          The rights and benefits of Secured Party hereunder shall, if Secured
Party so agrees, inure to any party acquiring any interest in the Indebtedness
or any part thereof.
 
          Secured Party and Debtor shall include the heirs, distributees,
executors or administrators, or successors or assigns, of those parties.
 
          No modification, rescission, waiver, release or amendment of any
provision of this Agreement shall be binding except by a written agreement
subscribed by Debtor and by a duly authorized officer of Secured Party.
 
          This Agreement and the transaction evidenced hereby shall be construed
under the laws of New York State as the same may from time to time be in effect.
All terms defined in the Uniform Commercial Code, unless otherwise defined in
this Agreement or in any financing statement, shall have the definitions set
forth in the Uniform Commercial Code adopted in New York State as in effect on
the date of this Agreement and as the same may be amended, modified or
supplemented from time to time. If any term of this Agreement shall be held to
be invalid, illegal or unenforceable, the validity of all other terms hereof
shall in no way be affected thereby.
 
          This Agreement is and is intended to be a continuing Security
Agreement and shall remain in full force and effect until all of the
Indebtedness and any extensions or renewals thereof shall be paid in full.
 
     CONSENTS AND WAIVERS RELATING TO LEGAL PROCEEDINGS.
 
          DEBTOR KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY (i)
CONSENTS IN EACH ACTION AND OTHER LEGAL PROCEEDING COMMENCED BY SECURED PARTY
AND ARISING OUT OF OR OTHERWISE RELATING TO THIS AGREEMENT, ANY OF THE
OBLIGATIONS, ANY OF THE COLLATERAL OR ANY OTHER COLLATERAL TO THE NONEXCLUSIVE
PERSONAL JURISDICTION OF ANY COURT THAT IS EITHER A COURT OF RECORD OF THE STATE
OF NEW YORK OR A COURT OF THE UNITED STATES LOCATED IN THE STATE OF NEW YORK,
(ii) WAIVES EACH OBJECTION TO THE LAYING OF VENUE OF ANY SUCH ACTION OR OTHER
LEGAL PROCEEDING, (iii) WAIVES PERSONAL SERVICE OF PROCESS IN EACH SUCH ACTION
AND OTHER LEGAL PROCEEDING, AND (iv) CONSENTS TO THE MAKING OF SERVICE OF
PROCESS IN EACH SUCH ACTION AND OTHER LEGAL PROCEEDING BY REGISTERED MAIL
DIRECTED TO DEBTOR AT THE LAST ADDRESS OF DEBTOR SHOWN IN THE RECORDS RELATING
TO THIS AGREEMENT MAINTAINED BY SECURED PARTY, WITH SUCH SERVICE OF PROCESS TO
BE DEEMED COMPLETED FIVE DAYS AFTER THE MAILING THEREOF.
 
- 4 -
 

--------------------------------------------------------------------------------

 

          DEBTOR KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY WAIVES
EACH RIGHT DEBTOR MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO, AND EACH RIGHT TO
ASSERT ANY CLAIM FOR DAMAGES (INCLUDING, BUT NOT LIMITED TO, PUNITIVE DAMAGES)
IN ANY ACTION OR OTHER LEGAL PROCEEDING OF ANY NATURE, RELATING TO (i) THIS
AGREEMENT, ANY RELATED LOAN DOCUMENT OR ANY COLLATERAL, (ii) ANY TRANSACTION
CONTEMPLATED BY ANY SUCH DOCUMENT OR (iii) ANY NEGOTIATION, PERFORMANCE OR
ENFORCEMENT OF THIS AGREEMENT, OR ANY COLLATERAL.  DEBTOR CERTIFIES THAT NEITHER
SECURED PARTY NOR ANY REPRESENTATIVE THEREOF HAS REPRESENTED TO DEBTOR THAT
SECURED PARTY WILL NOT SEEK TO ENFORCE THE WAIVER MADE BY DEBTOR IN THIS
SECTION.  DEBTOR ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL AS NECESSARY AND APPROPRIATE.
 
Dated this 20th day of September, 2011.
 

MTI Instruments, Inc.     By: /s/Peng Lim   Name: Peng Lim   Title: CEO &
General Manager


Rev. 12/13/2010         STATE OF NEW YORK   )       ) SS: COUNTY OF Albany )    


On the 20th day of September in the year 2011, before me, the undersigned,
personally appeared ________________ , known to me or proved to me on the basis
of satisfactory evidence to be the individual(s) whose name(s) is/are subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on
the instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.
 

/s/Jeuillie A. Keegan   Notary Public


 - 5 -



--------------------------------------------------------------------------------

 
 

SCHEDULE A
 
The “Collateral” means collectively, wherever located, whether now owned or
hereafter acquired or now existing or hereafter acquired or created, all right,
title and interest of Debtor in and to (i) Accounts, (including, but not limited
to, Health-Care-Insurance Receivables), Chattel Paper, Deposit Accounts,
Documents, General Intangibles (including, but not limited to Intellectual
Property, Payment Intangibles, Software, licenses, franchises and customer
information), Goods (including, but not limited to Equipment, [Farm Products],
Fixtures and Inventory), Instruments, Investment Property, Letter-of-Credit
Rights, money, other personal property, software, any Commercial Tort Claims
described below and (ii) to the extent not referred to in clause (i) of this
sentence, (A) Supporting Obligations and incidental property rights incident to,
arising or accruing pursuant to or otherwise relating to any of the things
referred to in clause (i) of this sentence, whether arising or accruing from any
action taken by Debtor or Secured Party or otherwise, (B) Proceeds of any of the
things referred to in clauses (i) and (ii)(A) of this sentence and (C) Books and
Records relating to any of the things referred to in clauses (i) and (ii)(A) and
(B) of this sentence.
 
All terms, unless otherwise defined in this Agreement or in any financing
statement, shall have the definitions set forth in the Uniform Commercial Code
adopted in New York State, as in effect on the date of this Agreement and as may
be amended, modified or supplemented from time to time.
 

Description of Commercial Tort Claims:   


--------------------------------------------------------------------------------

 

SCHEDULE B
 
Locations at which Debtor’s business is conducted and at which the Collateral
and records concerning Collateral are located:
 

       
Recent Owner
Address       County      
of Location
325 Washington Avenue Extension   Albany   Carl Touhey Associates Albany, NY
12205        


“Permitted Liens” as used in this Agreement means:
 

Name of Secured Party       Collateral       Lien Position

 


--------------------------------------------------------------------------------